LatimeR, Judge
(concurring in part and dissenting in part) :
I am in agreement generally with that part of the Court’s opinion which holds that prosecution of Charge H is not barred by the statute of limitations and that the evidence is sufficient to support the findings of guilt under that Charge. I dissent from the holding that the statements made to an official investigator under Charge III were not official. The reasons for this latter position are set forth in my opinion in United States v Washington, 9 USCMA 131, 25 CMR 393, and United States v Reams, 9 USCMA 696, 26 CMR 476.